Citation Nr: 1413025	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-42 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for right ulnar neuropathy, to include as secondary to left shoulder, left upper arm, and left ulnar neuropathy disabilities (right arm disability).

2. Entitlement to an initial rating in excess of 20 percent for left shoulder bicipital tendonitis and arthritis (left shoulder disability).

3. Entitlement to an initial rating in excess of 20 percent for left upper arm with scar and muscle atrophy (left upper arm disability).

4. Entitlement to an initial rating in excess of 10 percent for left ulnar neuropathy.

5. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals on appeal from August 2009 and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran's claims of increased ratings for the three disabilities of his left arm include an inferred claim for TDIU, which is also under the Board's jurisdiction.  A claim for TDIU may be raised directly by the claimant or inferred from the record and is not considered separate from the underlying claim but, instead, is an attempt to obtain an appropriate rating for the disability.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Consideration of TDIU is warranted when the claimant submits evidence of a medical disability, makes a claim for the highest rating possible, and there is evidence of unemployability.  See Jackson, 587 F.3d at 1109-10.

In the current case, the Veteran is seeking the highest rating possible for his disabilities.  Additionally, there is evidence that he had to stop driving commercial vehicles because of his left arm disabilities.  Therefore, his claims for an increased rating are deemed to include consideration of TDIU.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran's right arm disability is related to service or to his left upper extremity disabilities.

2. The Veteran's left shoulder disability manifests with limitation of motion, pain, weakness, stiffness, and incoordination; there is no showing of limited motion to 25 degrees from his side, even considering factors such as pain on movement.

3. The Veteran's upper left arm disability involves symptoms of muscle atrophy, decreased strength, pain, and incoordination but does not rise to the level of a severe muscle injury.

4. The Veteran has experienced only sensory symptoms associated with his left ulnar neuropathy. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2. The criteria for an initial rating in excess of 20 percent, for the left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Code (DC) 5201.

3. The criteria for an initial rating in excess of 20 percent for the left upper arm disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.73, DC 5306; 4.118, DC 7804.

4. The criteria for an initial rating in excess of 10 percent for the left ulnar neuropathy disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8515.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In March 2009 and May 2010, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2009 and June 2010.  The examinations addressed the proper rating criteria and there is no argument or indication that the examinations or opinions are inadequate.  The Board does not find any outstanding development necessary to adjudicate these claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms associated with his right arm disability, but he is not competent to determine the cause of the disability as this requires education and training to understand the complex nature of the nervous system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also finds his statements credible as they are detailed, internally consistent, and consistent with medical evidence of record.

As explained below, the evidence does not establish service connection for a right arm disability.  See 38 C.F.R. §§ 3.303(a), 3.310.  

The Veteran has current radiculopathic pain and parethesias in his right upper extremity.  See VA Examination June 2010.   However, he does not allege that he injured his right arm in service.  Service treatment records are silent for complaints of, or treatment for, the right arm.  The Veteran does have left shoulder, left upper arm, and left ulnar neuropathy service-connected disabilities.

Again the Veteran does not assert that his right arm disability is related to service directly but instead, claims that it is related to the above left upper extremity disabilities.  The Veteran has not stated that his right arm disability has persisted since service; he reported that the issue began approximately one year prior to the June 2010 VA examination.  Without an in-service incurrence and a causal relationship to the current condition, direct service connection has not been alleged or established.  See 38 C.F.R. § 3.303(a).

Additionally, the evidence does not support that the Veteran's right arm disability is related to his left upper extremity disabilities.  The VA examiner in June 2010 provided a negative opinion with respect to the relationship between the left and right arm disabilities.  The examiner noted that there is no plausible, causal medical relationship between a peripheral neuropathy of the left upper extremity with radiculopathic pain and paresthesias of the opposite upper extremity.  VA Examination June 2010.  The examiner noted the distinction between neuropathy, which the Veteran experiences in his left arm, and radiculopathic pain, which he experiences in his right arm, explaining that radiculopathic pain is likely caused by degenerative disease in the spine.  See id.  Based on the evidence of record, the Veteran's right arm disability is not be found to be related to his upper left extremity disabilities.      

III. Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The Veteran is competent to report symptoms associated with his left upper extremity disabilities, including pain.  See 38 C.F.R. § 3.159(a); Jandreau, 492 F.3d at 1377.  The Board also finds his statements of symptoms credible as they have been consistent throughout the appeals period.

Left Shoulder Disability

The Veteran's left shoulder disability has been rated under 38 C.F.R. § 4.71a for disabilities of the musculoskeletal system, specifically Diagnostic Codes 5010 for arthritis due to trauma and 5201 for limitation of motion of the arm.  See 38 C.F.R. § 4.71a.  Diagnostic code 5201 provides for two sets of ratings, major and minor disability, depending on whether the affected limb is the dominant limb.  See 38 C.F.R. § 4.71a Diagnostic Code (DC) 5201.  The Veteran reported that he is right hand dominant; therefore, his left extremity disabilities will be rated as minor rather than major disabilities.  See VA Examination June 2010.  

The rating schedule provides for a 20 percent disability rating for arm limitation of motion at the shoulder level and for limitation of motion midway between side and shoulder level of the minor affected side.  See 38 C.F.R. § 4.71a, DC 5201.  If motion of the arm on the minor side is limited to 25 degrees from the side, a 30 percent disability is awarded.  See id.

In this case, the symptoms associated with the Veteran's left shoulder disability do not warrant an increased disability rating, as explained below.

The Veteran was recorded with the following range of motion levels in his left shoulder: 0 to 90 degrees of flexion, 0 to 65 degrees of abduction, 0 to 60 degrees of internal rotation, and 0 to 60 degrees of external rotation.  VA Examination June 2010.  The results of range of motion testing from June 2009 showed slightly less limitation of motion.  See VA Examination June 2009.  Ninety degrees of flexion is the ability to raise the arm to shoulder level, while 65 degrees of abduction is lifting the arm at a point between midway and shoulder level.  See 38 C.F.R. § 4.71a, Plate I.  Based on these findings, the Veteran's range of motion only provides for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, DC 5201.  There is no evidence to suggest that his range of motion is limited to 25 degrees from the side, which could merit a higher rating for the minor side arm.  

The Board acknowledges 38 C.F.R. §§ 4.40 and 4.59, which provide that functional loss can serve as evidence of a higher level of disability beyond the anatomical damage of the disability.  Here, the Veteran reported pain, stiffness, weakness, and incoordination in his left shoulder at his VA examinations in June 2009 and June 2010.  However, while the examiners noted objective evidence of pain when recording the Veteran's range of motion, such pain was not shown to have caused any additional functional loss.  Indeed, at the June 2009 examination, it was noted that "measurements are essentially equivalent and reproducible on repeat testing x 3 without functional loss."  At the more recent examination in June 2010, the examiner answered "no" to the question "are there additional limitations after 3 repetitions of motion?"  No other evidence of record demonstrates additional functional loss due to pain or related factors.  Moreover, the Veteran denied flare-ups.  See June 2010 VA examination.

For the above reasons, an evaluation in excess of 20 percent is not warranted for the Veteran's left shoulder disability.        

Upper left arm

The Veteran's upper left arm disability has been rated under section 4.73, Diagnostic Code 5306 for the muscle injuries and section 4.118, Diagnostic Code 7804 for scars.  See 38 C.F.R. §§ 4.73, DC 5306; 4.118, DC 7804.  

Under Diagnostic Code 5306, a 20 percent rating is given for a moderately severe disability affecting extensor muscles of the elbow of the non-dominant arm.  38 C.F.R. § 4.73, DC 5306.  A 30 percent disability is given for a severe disability of the non-dominant arm.  Id.  

A compensable rating for scars on the body (below the neck) is limited to a showing that the scars are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804.  

As explained below, the Veteran's upper left arm disability does not warrant a rating in excess of 20 percent.  See 38 C.F.R. §§ 4.73, DC 5306; 4.118, DC 7804.

The Veteran has muscle atrophy with decreased strength in his upper left arm, particularly the triceps.  See VA Examinations June 2009, June 2010.  The muscle group affected is group VI.  See VA Examination June 2010.  He also has pain, decreased coordination, increased fatigability, weakness, and uncertain movement.  See id.  These symptoms provide for a moderately severe level of disability and a 20 percent rating.  See 38 C.F.R. § 4.73, DC 5306.  

The Veteran's upper left arm does not rise to the level of a 30 percent rating for a severe disability.  The June 2010 VA examiner noted mild muscle atrophy with normal function in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  The Veteran's strength was measured at 4 out of 5 for group VI muscles.  See VA Examinations June 2009, June 2010.  As the Veteran has 80 percent strength, only mild atrophy, and can complete activities of daily living, his upper left arm disability does not rise to the level of a severe disability.

Additionally, the Veteran cannot receive a compensable rating for his upper left arm scar.  The scar is not painful or tender to the touch.  See VA Examinations June 2009, June 2010.  There is also no objective evidence that the scar is unstable.  See id.  Further, the Veteran does not assert that the scar is painful or unstable.  Scars, like the Veteran's, that are not painful or unstable do not warrant a compensable rating.  See 38 C.F.R. § 4.118, DC 7804.   

Left Ulnar Neuropathy

The Veteran's ulnar neuropathy disability has been rated under section 4.124a, Diagnostic Code 8515 for neurological disorders of the median nerve.  Again, the Veteran's left arm is not his dominant arm so it is rated as a minor disability.  See 38 C.F.R. § 4.124a, DC 8515.  Mild incomplete paralysis from the median nerve receives a 10 percent rating, moderate incomplete paralysis receives a 20 percent rating, and severe incomplete paralysis receives a 40 percent rating.  Id.  Complete paralysis receives a 60 percent disability and is characterized by hard inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id. 

The Veteran experiences pain, tingling, and numbness from his elbow down to his hand two to three times per day.  See VA Examinations June 2009, June 2010.  The June 2010 VA Examiner found decreased sense to vibration in his hand, decreased pain and light touch sensation and decreased position sense from his hand to elbow on the left arm.  Based on the evidence, the Veteran has neurologic symptoms in his left arm, which merit a 10 percent disability rating.

The Veteran's ulnar neuropathy disability does not merit a 20 percent disability.  He does not have impaired motor function in his left arm.  See VA Examinations June 2009, June 2010.  He has no difficulty picking up a coffee cup.  See VA Examination June 2009 (citing December 2008 Treatment).  The June 2009 Examiner recorded normal sensation to vibration and position sense in the left arm.  The note at the beginning of the rating schedule for diseases of the peripheral nerves explains that involvement that is wholly sensory should be rated for the mild, or at most the moderate, degree.  38 C.F.R. § 4.124a.  Here, the Veteran has only sensory symptoms of tingling, pain, and numbness; the disability does not affect his motor skills or functioning.  Further, there is no evidence of any symptoms of complete paralysis to merit a 60 percent disability rating.  Due to the completely sensory nature of the Veteran's disability along with the intermittent onset, his ulnar neuropathy disability is found to be mild and does not rise in excess of a 10 percent rating.  See 38 C.F.R. § 4.124a. 

Additional Considerations

All potentially applicable diagnostic codes have been considered in making these determinations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Veteran's left shoulder, upper arm, and ulnar neuropathy disabilities have manifested substantially similar symptoms throughout the appeal period such that staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left shoulder, left upper arm, and left ulnar neuropathy disabilities are fully contemplated by the schedular rating criteria and considerations of functional loss and functional loss due to pain are addressed by the applicable case law.  Specifically, the analysis and rating codes address his objective and subjective symptoms, including pain, muscle atrophy, and decreased strength.  Therefore, the rating schedule is adequate to evaluate his disability picture and extraschedular referral is not warranted here.  

In summary, the preponderance of the evidence is against finding service connection for a right arm disability and demonstrates that 20 percent is the appropriate initial rating for the left upper arm disability, 10 percent is appropriate for left ulnar neuropathy, and 20 percent is appropriate for the left shoulder disability.  See 38 C.F.R. §§ 3.303(a), 4.71a, 4.73, 4.124a.  As such, the benefit of the doubt doctrine is inapplicable and the claims for additional compensation must be denied.  See 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for right arm disability is denied.

An initial rating in excess of 20 for a left shoulder disability is denied.

An initial rating in excess of 20 percent for left upper arm disability is denied.

An initial rating in excess of 10 percent for ulnar neuropathy disability is denied.






REMAND

As discussed above, the Veteran's claims for an increased rating for left upper extremity disabilities include an inferred claim for TDIU.  See Jackson, 587 F.3d at 1109-10.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  

Although there is evidence in VA Examinations and November 2008 VA treatment that the Veteran is not working because of his left upper extremity disabilities, it is unclear whether he is unemployable due to his service-connected disabilities for VA purposes.  Therefore, all appropriate notice and assistance as to the TDIU claim should be provided, and this issue should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran laying out the specific requirements for proving a claim for TDIU and allow him time to respond.  Obtain and associate with the claims file any evidence pertaining to the Veteran's claim for TDIU that is known or reasonably ascertainable. 

2.  After completing the above tasks, schedule the Veteran for a VA examination and forward the claims file to the examiner.  All necessary tests and procedures should be conducted.  The examiner should answer the question: Is the Veteran unable to secure and maintain a substantially gainful occupation by reason of his service-connected disabilities?

The examiner should provide detailed rationale for his/her opinion, including how the disabilities limit the Veteran's ability to work.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


